Citation Nr: 1719750	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-49 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1951 to June 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the Board at a March 2014 hearing at the RO; a transcript of the hearing is of record.  These matters were previously remanded in May 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to clarify the results of a private audiological evaluation performed in June 2012 by The Hearing Professionals.  The June 2012 evaluation indicates that a speech discrimination test was administered, but it is unclear whether the Maryland CNC Test was used, as required by 38 C.F.R. § 4.85(a) (2016).  An August 2015 VA medical examination report was unable to determine which speech discrimination test was used; the Board must therefore remand this claim to obtain this information.  See Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).  

In addition, the Veteran referenced consultations at the Mayo Clinic by Dr. [redacted] and [redacted] at the March 2014 Board hearing.  Such records are not associated with the claims file, and the Veteran should be given an opportunity to submit them or authorize VA to obtain them on remand.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Furthermore, the latest two VA audiological examinations have reported invalid results as the result of non-organic factors.  The Veteran indicated at the March 2014 Board hearing that his hearing loss had worsened since his last VA examination, but no valid examination results are available since that date.  Accordingly, the Veteran should be provided an additional opportunity for a VA examination.

Finally, the issue of entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) is inextricably intertwined with the hearing loss claim, as prior VA examinations such as the April 2015 examination indicate that hearing loss impacts the Veteran's ability to work.  Thus, the hearing loss issue must be adjudicated before the issue of entitlement to a TDIU may be decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that all issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and give him an opportunity to identify or submit any additional pertinent private or VA treatment records in support of his claim, to include records from Dr. [redacted] and [redacted] at the Mayo Clinic.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All efforts to procure the records must be documented in the claims file. 

2.  Contact the Veteran and request that he obtain (or authorize the AOJ to obtain) clarification from The Hearing Professionals regarding whether the speech discrimination test used in the June 2012 audiological evaluation was a Maryland CNC speech discrimination test.

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




